Thayer, J.,
dissenting: Because I feel that the proper reasoning and result is as follows, I must dissent from the majority’s opinion.
I would first, as has the majority, examine Bio-Energy’s claim that it is an “owner,” for purposes of RSA 479:25, II (Supp. 1990). The statute provides that mortgagors are entitled to personal notice, and defines “mortgagors” to include “the mortgagor or the then record owner of the premises.” RSA 479:25, II (Supp. 1990) (emphasis added). “To resolve the statutory argument [], principles of statutory interpretation require us to look first to the statutory language itself____” Petition of Jane Doe, 132 N.H. 270, 276, 564 A.2d 433, 438 (1989). “[L]egislative intent is to be found not in what the legislature might have intended, but rather, in the meaning of what it did say.” Psychiatric Inst. of America v. Mediplex, 130 N.H. 125, 128, 536 A.2d 169, 171 (1987). Where words are not defined within a statute, this Court must give them “their plain and ordinary meaning.” Appeal of Rehab. Assoc's of N.E., 131 N.H. 560, 565, 556 A.2d 1183, 1186-87 (1989).
Bio-Energy argues that a lessee is an “owner,” because a leasehold is an estate of years and is thus an interest in land. This argument superficially comports with the literal language of the Restatement (First) of Property § 10, at 25 (1936), which states that “[t]he word ‘owner’ . . . means the person who has one or more interests.” As a lessee, Bio-Energy is the “owner” of a possessory interest in the premises. See also Judd v. Landin, 211 Minn. 465, 472-73, 1 N.W.2d 861, 865 (1942). However, owning a possessory interest in property does not necessarily mean that one is the “owner” of the property, as that word is commonly used.
“[A] person who has property interests conventionally grouped under a single descriptive term such as ‘mortgage,’ *39‘leasehold,’ or ‘easement’ may properly be said either to ‘own’ or to ‘have’ the particular mortgage, leasehold, or easement although he is not the ‘owner’ of the land (or thing other than land) which is the subject of the mortgage, leasehold, or easement.”
R. Cunningham, W. Stoebuck, and D. Whitman, The Law of Property § 1.2, at 5 (1984) (interpreting § 10 of Restatement (First) OF Property). It is my judgment that the “plain and ordinary meaning” of the word “owner” as it is used in the phrase “then record owner of the premises” is not broad enough to include a lessee. See Webster’s Third New International Dictionary 1612 (unabridged ed., 1961) (owner is one who has title, whether possessor or not), see also Matter of Minton Group, Inc., 46 Bankr. 222, 225 (S.D.N.Y. 1985) (owning particular, circumscribed interest in property does not make one the owner of the property). As a lessee, Bio-Energy merely has possession of the premises, without other incidents of ownership, and is therefore not the “owner” for purposes of RSA 479:25, II (Supp. 1990).
This conclusion is supported also by the canon of statutory interpretation which states that this Court “must assume that all words in a statute were meant to be given meaning in the interpretation of a statute.” Town of Wolfeboro v. Smith, 131 N.H. 449, 453, 556 A.2d 755, 757 (1989). In other words, this Court has the obligation to “presume that ‘the legislature does not enact unnecessary and duplicative provisions.’” State v. Powell, 132 N.H. 562, 568, 567 A.2d 568, 572 (1989).
The statute, RSA 479:25, II (Supp. 1990), specifies three categories of persons entitled to notice: mortgagors, record owners, and record lienholders. If the term “owner” were really intended to mean “anyone with a recorded interest in the premises,” as Bio-Energy suggests, there would be no reason to include lienholders and mortgagors within the protections of the statute. The words “lien-holders” and “mortgagors” would be redundant. Because this Court must assume that the legislature did not enact a redundant provision and meant to give meaning to all of the words in the statute, see Town of Wolfeboro v. Smith supra, State v. Powell supra, I would hold that the word “owner” refers to a smaller, more specific class of persons than Bio-Energy suggests. As a lessee, Bio-Energy does not fall within this class.
Finally, to the extent that the phrase “then record owner of the premises” can be said to be ambiguous, this Court may look to the *40statute’s legislative history for guidance. See Petition of Public Serv. Co. of N.H., 130 N.H. 265, 282, 539 A.2d 263, 273 (1988). A review of the statutes preceding RSA 479:25, II reveals an expansion and then a contraction of the classes of persons entitled to personal notice of a foreclosure sale conducted pursuant to a power of sale mortgage. As the majority states, until 1923, no class of persons was entitled to personal notice. See Laws 1899, 19:3; Laws 1905, 2:1; Laws 1923, 115:1. Mortgagors were given the right to personal notice in 1923. Laws 1923, 115:1. In 1977, the legislature amended the statute to require personal notice to be given to “a grantee of the mortgagor or the then-owner of the mortgaged premises and any person claiming a lien or other encumbrance upon the premises,” as well as to the mortgagor. Laws 1977, 401:1. When this version of RSA 479:25, II was amended in 1979, the language “a grantee of the mortgagor” and “or other encumbrance” was stricken. Laws 1979, 224:1. Again, this Court must assume that the legislature had a reason for deleting those words. See Town of Wolfeboro v. Smith supra; State v. Powell supra.
The majority is also correct in stating that “ordinarily, any material change in the language of the original act [the 1977 law] is presumed to indicate a change in legal rights,” a legal proposition which supports my statutory construction argument in this case. However, they further cite to law which holds that if the original act is ambiguous the presumption can be rebutted, and the amending provisions may be viewed as an attempt to resolve the ambiguity. Nevertheless, the evidence relied upon by the majority to rebut the presumption is less than persuasive. Not only is there no evidence that the legislature believed the 1977 statute was ambiguous; there is no mention of any ambiguity in the legislative history of the 1977 amendment, nor is there a ruling by this Court'addressing this issue. Moreover, there is no evidence that points clearly tó a legislative intent to clear up an ambiguity. The only statement relied upon by the majority is that of a legislator who believed the new version of the bill “cleans up the law,” a statement consistent with the presumption, but clearly not one indicating the factors necessary for the exception to the general rule.
Furthermore, when interpreting the language of a statute, “[t]he question is, not what views upon the point some member [] of the legislature . . . may have’ entertained, but what is the effect and meaning of the language of the act finally ratified and adopted by the legislature.” Pollard v. Gregg, 77 N.H. 190, 194, 90 A. 176, 178 (1914). The effect of the legislature’s deletion of the words “grantee of the *41mortgagor” and “or other encumbrance” is to restrict entitlement to personal notice to only the “then record owner of the premises.” Bio-Energy is not the record owner of the premises in question, thus it is not entitled to personal notice of the foreclosure sale. At best, Bio-Energy is an owner of a leasehold in the premises, not of the premises themselves. As such, Bio-Energy is a grantee of the mortgagor, but not the record owner of the mortgaged premises, and is no longer in the class of persons entitled to notification. By expanding the notification requirements of RSA 479:25, II (Supp. 1990), the majority relies upon a supposed legislative intent which is neither expressed in the language, nor consistent with the history, of the act itself. See Corson v. Brown Prods., Inc., 119 N.H. 20, 23, 397 A.2d 640, 642 (1979), appeal after remand, 120 N.H. 665, 421 A.2d 1005 (1980). The more logical explanation for the legislature’s action is that the legislature wished to narrow the class of persons entitled to personal notice in the case of a foreclosure under a power of sale mortgage. Thus, the phrase “then record owner of the premises” cannot be given a meaning expansive enough to include a lessee.
Bio-Energy also maintains that its leasehold interest is equivalent to a lien on the premises, and thus qualifies it for coverage under RSA 479:25, II (Supp. 1989) (written notice must be given to “any person having a lien on the premises of record”). This argument is untenable. A “lien” is defined as “[t]he right which the law gives to have a debt satisfied out of a particular thing; a proprietary interest which, in a given case, may be exercised over the property of another.” Ballentine’s Law Dictionary 737 (1969). Bio-Energy’s leasehold interest does not meet this definition. Bio-Energy has no right to sell the leased premises in order to have a debt satisfied.
Bio-Energy further argues that a lease cannot be terminated by a foreclosure sale where the lessee was not given proper notice of the sale. However, the validity of Bio-Energy’s lease is not at issue here, and that argument need not be addressed. Bio-Energy wishes to intervene in Snyder’s equity action in order to challenge the validity of the foreclosure sale. Whether Bio-Energy’s lease survives a foreclosure sale is irrelevant to the issue of whether Bio-Energy was entitled to personal notice of the sale. '
Finally, Bio-Energy argues that, to the extent that RSA 479:25, II does not require that personal notice of a power of sale mortgage foreclosure be given to a lessee, it is violative of due process. This argument was not raised below, and therefore this Court cannot address it on appeal. See State v. Stearns, 130 N.H. 475, 486, 547 A.2d 672, 678 (1988).
*42Because the trial court did not, as a matter of law, err in finding that Bio-Energy had no right to notice under RSA 479:25, II, its denial of the motion to intervene was proper. For the above reasons, I respectfully dissent.